Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-24		Pending
Prior Art Reference:
Blockley		US 8,613,126 B2

Claim Objections
Claim 24 is objected to because of the following informalities:  claim depends from independent claim 1 but is a duplicate of claim 8. Examiner believes claim 24 should depend from independent claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blockley (US 8,613,126 B2).

Regarding claim 1, Blockley discloses a hydraulic door closer (abstract) comprising a housing (30) filled with fluid (col. 5, lines 56-58) and fitted with a biasing spring (48) in operable communication with a closer piston (40), and a fluid overflow chamber (126a-b) having a predetermined volume (fig. 4) sufficient to hold an expanded fluid (col. 5, lines 56-58) at an elevated temperature.

Regarding claim 2, Blockley discloses the hydraulic door closer of claim 1, wherein the fluid overflow chamber (126a-b) is in an interior region (fig. 4) of the closer (10, 30).

Regarding claim 3, Blockley discloses the hydraulic door closer of claim 1, wherein the fluid overflow chamber (126a-b) is a vertical chamber, a horizontal chamber (fig. 4), or an angled chamber.

Regarding claim 4, Blockley discloses the hydraulic door closer of claim 1, wherein the biasing spring (48) is a compression spring (48).

Regarding claim 5, Blockley discloses the hydraulic door closer of claim 1, further comprising a speed control chamber (130) adapted to allow fluid flow from a pressurized side to an unpressurized side of the closer piston (40).

Regarding claim 6, Blockley discloses the hydraulic door closer of claim 1, further comprising a speed control valve (136, 144).

Regarding claim 7, Blockley discloses the hydraulic door closer of claim 1, wherein the fluid overflow chamber (126a-b) comprises an overflow chamber piston (102), an overflow chamber piston seal (fig. 4), and an overflow chamber spring (48).

Regarding claim 8, Blockley discloses the hydraulic door closer of claim 1, wherein the closer piston (40) comprises a check valve (122).

Regarding claim 9, Blockley discloses a hydraulic door closer (abstract) comprising a housing (30) filled with fluid (col. 5, lines 56-58) and fitted with a biasing spring (48) in operable communication with a closer piston (40), and a fluid overflow chamber (126a-b), wherein the fluid overflow chamber (126a-b) maintains an amount of the fluid (col. 5, lines 56-58) so that when the fluid contracts (figs. 6-10) there is sufficient fluid in the closer (fig. 4).

Regarding claim 10, Blockley discloses the hydraulic door closer of claim 9, wherein the fluid overflow chamber (126a-b) is in an interior region of the closer (fig. 4).

Regarding claim 11, Blockley discloses the hydraulic door closer of claim 9, wherein the fluid overflow chamber (126a-b) is a vertical chamber, a horizontal chamber (fig. 4), or an angled chamber.

Regarding claim 12, Blockley discloses the hydraulic door closer of claim 9, wherein the biasing spring (48) is a compression spring (48).

Regarding claim 13, Blockley discloses the hydraulic door closer of claim 9, further comprising a speed control chamber (130) adapted to allow fluid flow from a pressurized side to an unpressurized side of the closer piston (40).

Regarding claim 14, Blockley discloses the hydraulic door closer of claim 9, further comprising a speed control valve (136, 144).

Regarding claim 15, Blockley discloses the hydraulic door closer of claim 9, wherein the fluid overflow chamber (126a-b) comprises an overflow chamber piston (102), an overflow chamber piston seal (fig. 4), and an overflow chamber spring (48).

Regarding claim 16, Blockley discloses the hydraulic door closer of claim 9, wherein the closer piston (40) comprises a check valve (122).

Regarding claim 17, Blockley discloses a hydraulic door closer (abstract) comprising a housing (30) filled with fluid (col. 5, lines 56-58) and fitted with a biasing spring (48) in operable communication with a closer piston (40), and a fluid overflow chamber (126a-b) adapted to hold sufficient fluid when the fluid (col. 5, lines 56-58) is in both an expanded and contracted state (figs. 6-10).

Regarding claim 18, Blockley discloses the hydraulic door closer of claim 17, wherein the fluid overflow chamber (126a-b) is in an interior region of the closer (fig. 4).

Regarding claim 19, Blockley discloses the hydraulic door closer of claim 17, wherein the fluid overflow chamber (126a-b) is a vertical chamber, a horizontal chamber (fig. 4), or an angled chamber.

Regarding claim 20, Blockley discloses the hydraulic door closer of claim 17, wherein the biasing spring (48) is a compression spring (48).

Regarding claim 21, Blockley discloses the hydraulic door closer of claim 17, further comprising a speed control chamber (130) adapted to allow fluid flow from a pressurized side to an unpressurized side of the closer piston (40).

Regarding claim 22, Blockley discloses the hydraulic door closer of claim 17, further comprising a speed control valve (136, 144).

Regarding claim 23, Blockley discloses the hydraulic door closer of claim 17, wherein the fluid overflow chamber (126a-b) comprises an overflow chamber piston (102), an overflow chamber piston seal (fig. 4), and an overflow chamber spring (48).

Regarding claim 24, Blockley discloses the hydraulic door closer of claim 1, wherein the closer piston (40) comprises a check valve (122).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd